THE THIRTEENTH COURT OF APPEALS

                                    13-14-00280-CR


                               Roberto Mendoza Trevino
                                          v.
                                  The State of Texas


                                   On Appeal from the
                     275th District Court of Hidalgo County, Texas
                          Trial Cause No. CR-0284-14-E(1)


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court

REVERSED and RENDERED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

May 7, 2015